Citation Nr: 0424352	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-20 549A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2000, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a total rating for 
compensation based upon individual unemployability and 
assigned an effective date of January 31, 2000.  The veteran 
has appealed the assignment of the effective date.

The Board issued a decision in this matter in December 2002, 
which denied an earlier effective date for the award of a 
total rating for compensation based upon individual 
unemployability.  In February 2003, the veteran filed a 
motion for reconsideration of the Board's December 2002 
decision.  The motion was granted in July 2003 and the case 
was referred to a panel of three Veterans Law Judges for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2003, the Board remanded the claim for an 
earlier effective date for several reasons, some of which are 
discussed below.  

First, the veteran had raised the issue of clear and 
unmistakable error in the July 1996 rating decision, which 
had denied entitlement to a total rating for compensation 
based upon individual unemployability.  The Board found that 
such claim was inextricably intertwined with the claim for an 
earlier effective date for a total rating for compensation 
based upon individual unemployability and that the earlier-
effective-date claim had to be held in abeyance while the 
clear-and-unmistakable-error claim was considered by the RO.  
The Board asked the RO to adjudicate the claim for clear and 
unmistakable error and that, "[o]nly if a timely notice of 
disagreement and substantive appeal are received by the RO 
should the issue be referred to the Board for appellate 
review."  (Emphasis omitted.)

In January 2004, the RO issued a rating decision, which 
determined that there was no clear and unmistakable error in 
the July 1996 rating decision that denied a total rating for 
compensation based upon individual unemployability.  The 
Board is aware that there is no notice of disagreement of 
record following the January 2004 rating decision; however, 
it must be noted that the appeal period has not expired.

As stated in the September 2003 remand, the claim for clear 
and unmistakable error in the July 1996 rating decision, 
which denied the claim for a total rating for compensation 
based upon individual unemployability, is inextricably 
intertwined with the current claim on appeal.  Smith (Daniel) 
v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the 
facts underlying separate claims are "intimately 
connected", the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Stated differently, if clear and 
unmistakable error was found in the July 1996 rating 
decision, then the veteran would be entitled to an earlier 
effective date for the grant of individual unemployability.  
Therefore, the Board finds that the claim for an earlier 
effective date for the grant of individual unemployability 
must continue to be held in abeyance pending the possible 
appeal in the January 2004 rating decision, which denied 
clear and unmistakable error in the July 1996 rating 
decision.  

Second, in the September 2003 remand, the Board noted that 
the veteran had filed a claim for VA vocational 
rehabilitation in 1996 and that the records from that 
application were not contained in the claims file.  The Board 
requested that the RO "[o]btain the veteran's VA vocational 
rehabilitation folder and associate it with the claims 
file."  A March 2004 VA Form 119, Report of Contact, shows 
that a VA employee contacted the VA Vocational Rehabilitation 
training records office to obtain the requested records.  He 
stated that he was informed that the veteran's training 
benefits and employment assistance had been discontinued in 
1994 and that the veteran had never re-applied for vocational 
rehabilitation.  He added, "There are no VRE records after 
1994.  So I did not obtain the VA vocational rehab-training 
records folder."  Subsequently, copies of some 1996 VRE 
records were made a part of the record but the VRE folder was 
not associated with the claims file.

The Board is obligated by law to ensure that its directives 
are followed, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board and the agency of original 
jurisdiction with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  The Board finds that its 
September 2003 remand was not complied with as to obtaining 
the veteran's VA vocational rehabilitation folder and 
associating it with the claims file. 

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Ensure the requirements of 
notification and assistance to the 
veteran continue to be met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

2.  Obtain the veteran's VA vocational 
rehabilitation folder and associate it 
with his claims file.

3.  Hold this case in abeyance to allow 
the veteran, to include his 
representative, to submit an appeal as to 
the January 2004 rating decision, which 
determined that there was no clear and 
unmistakable error in the July 1996 
rating decision that denied entitlement 
to a total rating for compensation based 
upon individual unemployability.  Only if 
a timely notice of disagreement and 
substantive appeal are received should 
this issue be referred to the Board for 
appellate review.

4.  Readjudicate the claim for 
entitlement to an effective date earlier 
than January 31, 2000, for the grant of a 
total rating for compensation based upon 
individual unemployability.  

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures, including the issuance 
of any appropriate statement of the case or supplemental 
statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
               JEFF MARTIN	RICHARD F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


